                                                                                              FILED
                                 UNITED STATES DISTRICT COURT                             JUN l 0 2020
                                 EASTERN DISTRICT OF MISSOURI                            U. S. DISTRICT COURT
                                       EASTERN DIVISION                                EASTERN DISTRICT OF MO
                                                                                                ST.LOUIS

     UNITED STATES OF AMERICA,                         )
                                                       )
     Plaintiff,                                        )~~~~~~~~~~~~~
                                                       )
     v.
                                                       )). 4:20CR269 RWS/SPM
     DEVANTE COFFIE,                                   )
                                                       )
     Defendant.                                        )

                                             INDICTMENT

                                                COUNT 1

            The Grand Jury charges that:

            On or about May 31, 2020, in Saint Louis County, within the Eastern District of

    Missouri,

                                              DEVANTE COFFIE,

    the Defendant herein, did steal and unlawfully take and carry away from the inventory and

    premises of Southside Pawn, a federal firearms licensee, firearms that had traveled in interstate

    or foreign commerce.

            In violation of Title 18, United States Code, Section 922(u).

                                                COUNT2

            The Grand Jury further charges that:

            On or about June 1, 2020, in Saint Louis City, within the Eastern District of Missouri,

                                              DEVANTE COFFIE,




(
the Defendant herein, knowingly possessed a firearm, knowing and having reasonable cause to

believe the firearm was stolen, and the firearm previously traveled in interstate or foreign

commerce during or prior to being in the Defendant's possession.

In violation of Title 18, United States Code, Section 922G).

                                            COUNT3

       The Grand Jury further charges 'that:

       On or about June 1, 2020, in Saint Louis City, within the Eastern District of Missouri,

                                          DEVANTE COFFIE,

the Defendant herein, knowingly received a firearm, knowing he was under indictment for a

crime punishable by a term of imprisonment exceeding one year, and the firearm previously

traveled in interstate or foreign commerce during or prior to being in the Defendant's possession.

       In violation of Title 18, United States Code, Section 922(n).



                                               A TRUE BILL.


                                               FOREPERSON

~EFFREY B. JENSEN
United States Attorney


DONALD S. BOYCE, #6282562IL
Assistant United States Attorney
